DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendment filed 2/16/22 obviates the art rejections of 11/17/21 for the reasons given in the Remarks. By positively reciting an engine, an exhaust pipe, a fuel supply line, and the first through fifth lines, a configuration is produced that is not taught by either Penman nor Nicole. An updated search has yielded additional relevant references which are cited herewith. Fresnet ‘455, Bromberg ‘104, Kupe ‘977, and Smaling ‘035 are particularly relevant for an engine-reformer system. The previously cited Koch ‘476 provides a heat exchanger around the reformer that utilizes engine exhaust. What the references fail to disclose, either alone or in combination, are all of the lines claimed in their particular configuration in combination with the heat exchanger as described. There is no motivation in the prior art of record to have both a first line and fourth line connected to the exhaust pipe and a third line connected from the reformer to the fuel supply line while also including a heat exchange unit connected to both the fourth and fifth lines that has a heat exchange plate wound about its surface. The application is consequently allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/IMRAN AKRAM/Primary Examiner, Art Unit 1725